Regarding the independent claims, applicant amended the claims to include “the electrode assembly including a cathode and a head, wherein the head includes an anode and a rim, attached to the anode spaced apart from the cathode; a first conducting wire electrically connected to the cathode; a second conducting wire electrically connected to the anode; and a power supply positioned on an exterior of the electrode assembly and electrically connected to the electrode assembly through the first conducting wire and the second conducting wire to deliver power to the electrode assembly, the first conducting wire extending from the power supply on the exterior of the electrode assembly and through an opening defined by the rim, the second conducting wire extending from the power supply on the exterior of the electrode assembly and through an opening defined by the anode”, which changes the scope of the claim and would require further search and consideration.     

Note from 12: 
	Regarding the independent claims, applicant amended the claims to include “the electrode assembly including a cathode and a head, wherein the head includes an anode and a rim, attached to the anode spaced apart from the cathode; a first conducting wire electrically connected to the cathode; a second conducting wire electrically connected to the anode; and a power supply positioned on an exterior of the electrode assembly and electrically connected to the electrode assembly through the first conducting wire and the second conducting wire to deliver power to the electrode assembly, the first conducting wire extending from the power supply on the exterior of the electrode assembly and through an opening defined by the rim, the second conducting wire extending from the power supply on the exterior of the electrode assembly and through an opening defined by the anode”, which changes the scope of the claim and would require further search and consideration.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792